                 Case 20-12602-BLS             Doc 122       Filed 11/16/20        Page 1 of 5




                         IN THE UNITED STATES BANKRUPTCY COURT

                                 FOR THE DISTRICT OF DELAWARE

                                                                           )
    In re:                                                                 )    Chapter 11
                                                                           )
    RED REEF ALTERNATIVE INVESTMENTS, LLC and                              )    Case No. 20-12602 (BLS)
    EMERGENT CAPITAL, INC.,1                                               )
                                                                           )    Jointly Administered
                                    Debtors.                               )
                                                                           )    Re Docket No. 104

        NOTICE OF ESTABLISHMENT OF BAR DATES FOR FILING PROOFS OF CLAIM

TO ALL PERSONS AND ENTITIES WITH CLAIMS AGAINST EITHER OF THE ABOVE-
CAPTIONED DEBTOR ENTITIES (COLLECTIVELY, THE “DEBTORS”):

      YOU ARE RECEIVING THIS NOTICE BECAUSE YOU MAY BE HOLDING A CLAIM
    AGAINST ONE OR BOTH OF THE DEBTORS IN THE ABOVE-CAPTIONED CHAPTER 11
    CASES (THE “CHAPTER 11 CASES”). THEREFORE, YOU SHOULD READ THIS NOTICE
     CAREFULLY AND DISCUSS IT WITH YOUR ATTORNEY. IF YOU DO NOT HAVE AN
                   ATTORNEY, YOU MAY WISH TO CONSULT ONE.

        On November 12, 2020, the United States Bankruptcy Court for the District of Delaware (the
“Court”) entered an order (Docket No. 104) (the “Bar Date Order”) in the Chapter 11 Case establishing
various bar dates for filing Proofs of Claim.

        Pursuant to the Bar Date Order, the Court has established December 11, 2020 at 5:00 p.m.
(prevailing Eastern time) as the general bar date (the “General Bar Date”) for filing proofs of claim in the
Debtors’ Chapter 11 Cases.

        As used in this Notice, “entity” has the meaning given to it in section 101(15) of the Bankruptcy
Code, 11 U.S.C. §§ 101, et seq. (the “Bankruptcy Code”), and includes all persons, estates, trusts,
governmental units and the United States Trustee. In addition, the terms “persons” and “governmental
units” are defined as set forth in sections 101(41) and 101(27) of the Bankruptcy Code, respectively. As
used in this notice, the term “claim” means, as to or against any of the Debtors and in accordance with
section 101(5) of the Bankruptcy Code: (i) any right to payment, whether or not such right is reduced to
judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed, legal,
equitable, secured or unsecured; or (ii) any right to an equitable remedy for breach of performance if such
breach gives rise to a right to payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured, unmatured, disputed, undisputed, secured or unsecured.




1
   The last four digits of each Debtor’s taxpayer identification number are: Red Reef Alternative Investments, LLC
(0302) and Emergent Capital, Inc. (3473). The location of the Debtors’ service address for purposes of these cases
is 1200 North Federal Highway, Suite 200, Boca Raton, FL 33432.



DOCS_DE:231743.1 23629/002
                 Case 20-12602-BLS            Doc 122       Filed 11/16/20       Page 2 of 5



                                             THE BAR DATES

       The Bar Date Order established the following bar dates for filing proofs of claim in these Chapter
11 Cases (collectively, the “Bar Dates”):

        a.       The General Bar Date. Except as otherwise provided herein and specifically excluding any
                 claims asserted by the indenture trustees and the Holders of the Senior Secured Notes
                 Claims and Convertible Unsecured Notes Claims, all persons or entities holding claims
                 against the Debtors that arose before October 15, 2020 (the “Petition Date”), shall file a
                 proof of claim so as to be received by the General Bar Date of December 11, 2020 at 5:00
                 p.m. (prevailing Eastern time). The General Bar Date applies to all types of claims
                 against the Debtors that arose prior to the Petition Date, including claims that would be
                 legally classified as secured, priority (including claims under section 503(b)(9) of the
                 Bankruptcy Code)2 and unsecured nonpriority claims. Unless such claims fall within one
                 of the exceptions described below, persons or entities holding any such claims must file a
                 proof of claim with respect to such claims by the General Bar Date.

        b.       The Governmental Bar Date. Pursuant to section 502(b)(9) of the Bankruptcy Code, all
                 governmental units holding claims against the Debtor (whether secured claims, unsecured
                 priority claims (including claims under 503(b)(9) of the Bankruptcy Code), and unsecured
                 nonpriority claims) that arose prior to the Petition Date, must file a proof of claim on or
                 before the Governmental Bar Date of April 13, 2021 at 5:00 p.m. (prevailing Eastern
                 time).

        c.       The Rejection Bar Date. Any entity whose claims arise out of the Court approved rejection
                 of an executory contract or unexpired lease, in accordance with section 365 of the
                 Bankruptcy Code and pursuant to an order of this Court (any such order, a “Rejection
                 Order”), must file a proof of claim on or before the later of (a) the General Bar Date;
                 (b) thirty (30) days after service of the Rejection Order; and (c) any other date set by an
                 order of this Court. The later of these dates is referred to in this Notice as the “Rejection
                 Bar Date.”

                                              FILING CLAIMS

1. WHO MUST FILE

         Subject to the terms described above for holders of claims subject to the Governmental Bar Date,
and the Rejection Bar Date, and specifically excluding any claims asserted by the indenture trustees and
the Holders of the Senior Secured Notes Claims and Convertible Unsecured Notes Claims (each as defined
in the Plan), the following entities MUST file a proof of claim on or before the General Bar Date:

        a.       any person or entity whose prepetition claim against a Debtor is not listed in the
                 applicable Debtor’s Schedules, or is listed as either disputed, contingent, or unliquidated
                 and that desires to share in any distribution made in any of the Debtors’ Chapter 11 Case;
                 and

        2
          Claim Pursuant to 11 U.S.C. §503(b)(9): A claim arising from the value of any goods received by the
Debtor within 20 days before the date of commencement of the above case, in which the goods have been sold to the
Debtor in the ordinary course of the Debtor’s business.




                                                       2
DOCS_DE:231743.1 23629/002
                 Case 20-12602-BLS           Doc 122       Filed 11/16/20        Page 3 of 5




        b.       any person or entity that (i) believes its prepetition claim against a Debtor is improperly
                 classified in the Schedules, is listed in an incorrect amount, is listed with an incorrect
                 priority, or is listed against the wrong Debtor and (ii) desires to have its claim classified
                 in a different class, allowed in a different amount, or allowed against a different Debtor
                 than identified in the Schedules; and
         c.      any person or entity who believes that its claim against a Debtor is or may be an
                 administrative expense that arises pursuant to section 503(b)(9) of the Bankruptcy Code,
                 regardless of whether such claims in included in the applicable Debtor’s Schedules.


2. WHAT TO FILE

        The Debtors are enclosing a proof of claim form for use in these Chapter 11 Cases, or you may use
another proof of claim form that conforms substantially to Official Bankruptcy Form No. 410.

        You may utilize the proof of claim form(s) provided by the Debtors to file your claim. Additional
proof of claim forms may be obtained at the following website: www.uscourts.gov/forms/bankruptcy-
forms/proof-claim.

       For purposes of filing your proof of claim form(s), you can select one or both of the Debtors: (i)
Emergent Capital, Inc., Case No 20-16202; or (ii) Red Reef Alternative Investments, LLC, Case No. 20-
16201.

        All proof of claim forms must be signed by the claimant or, if the claimant is not an individual, by
an authorized agent of the claimant. The proof of claim form must be written in English, signed, and include
a claim amount denominated in United States currency. You should attach to your completed proof of
claim form any documents on which the claim is based (or, if such documents are voluminous, attach a
summary) or an explanation as to why the documents are not available.

        Under the Bar Date Order, the filing of a proof of claim form shall be deemed to satisfy the
procedural requirements for the assertion of administrative priority claims under section 503(b)(9) of the
Bankruptcy Code. All other administrative expense claims under section 503(b) of the Bankruptcy Code
must be made by separate requests for payment in accordance with section 503(a) of the Bankruptcy Code
and shall not be deemed proper if made by proof of claim. Claims under section 503(b)(9) must be filed
by the General Bar Date.

3. WHEN AND WHERE TO FILE

        Entities must file each Proof of Claim Form so they are received on or before the applicable Bar
Dates either (i) electronically with the Clerk of the Bankruptcy Court for the District of Delaware via the
interface available at www.deb.uscourts.gov/claims-information or (ii) via U.S. mail or other hand delivery
method to the following address:

                                           United States Bankruptcy Court
                                                    Attn: Claims
                                            824 Market Street, 3rd Floor
                                               Wilmington, DE 19801

        Proofs of claim forms will be deemed filed when actually received by the Clerk for the Bankruptcy


                                                       3
DOCS_DE:231743.1 23629/002
                 Case 20-12602-BLS          Doc 122       Filed 11/16/20      Page 4 of 5



Court for the District of Delaware (“Clerk”), on or before the applicable Bar Date. It is NOT sufficient for
the Proof of Claim to be post-marked by the applicable Bar Date. It must be RECEIVED by the applicable
Bar Date. Proofs of claim forms submitted by facsimile or electronic mail transmission will not be
accepted.

         Proofs of claim forms will be collected, docketed and maintained by the Clerk. If you want to
receive acknowledgement of the Clerk’s receipt of a proof of claim form, you must submits by the
applicable Bar Date and concurrently with submitting your original proof of claim form (i) a copy of the
original proof of claim form and (ii) a self-addressed, postage prepaid return envelope.

4. ENTITIES NOT REQUIRED TO FILE A CLAIM

        The Bar Date Order further provides that the following entities need not file proofs of claim in
these Chapter 11 Cases:

        a.       Indenture trustees and the Holders of the Senior Secured Notes Claims and Convertible
                 Unsecured Notes Claims;

        b.       any person or entity that already has filed a signed proof of claim against the Debtors in a
                 form substantially similar to Official Bankruptcy Form No. 410 with the Clerk of the
                 Bankruptcy Court for the District of Delaware;

        c.       any holder of a claim that previously has been allowed by the Court;

        d.       any holder of a claim that has been paid in full by either of the Debtors in accordance with
                 the Bankruptcy Code or in accordance with an order of the Court;

        e.       any person or entity holding a claim for which a separate deadline for filing a proof of
                 claim is fixed by this Court;

        f.       claims for fees and expenses of professionals retained in these Chapter 11 Cases; and

        g.       any other administrative claims arising under section 503(b) of the Bankruptcy Code,
                 other than claims arising under 503(b)(9).

                         CONSEQUENCES OF FAILURE TO FILE A CLAIM

        Absent further order of the Court to the contrary, any person or entity who is required to file a
Proof of Claim pursuant to the Bankruptcy Code, the Bankruptcy Rules, or the Bar Date Order with
respect to a particular claim against the Debtors, but fails to do so by the applicable Bar Date shall be
forever barred, estopped, and enjoined from asserting such claim(s) against the Debtors (or filing a proof
of claim with respect thereto) in these Chapter 11 Cases, and, upon the effective date of a confirmed
chapter 11 reorganization plan in these Chapter 11 Cases, the Debtors and the Debtors’ property will be
forever discharged from any and all indebtedness or liability with respect to such claim(s), and such
holder will not be permitted to vote upon or receive distributions under, any chapter 11 plan confirmed
in the Chapter 11 Cases in respect of such claim(s), provided, however, that a holder of a claim shall be
able to assert any undisputed, noncontingent and liquidated claim identified in the Debtors’ Schedules
on behalf of such holder, in the amount set forth in the Schedules, and receive distributions under any
plan of reorganization or liquidation in these Chapter 11 Cases on account of such scheduled claim.
        .


                                                     4
DOCS_DE:231743.1 23629/002
                 Case 20-12602-BLS          Doc 122       Filed 11/16/20       Page 5 of 5



                                      RESERVATION OF RIGHTS

        The Debtors shall retain the right to dispute, or assert offsets or defenses against, any filed proofs
of claim, as to nature, amount, liability, classification or otherwise. Notwithstanding the foregoing, nothing
contained herein shall preclude the Debtors or any other party in interest, from objecting to any claim (other
than the claims of the Holders of the Senior Secured Claims and Convertible Unsecured Claims), whether
scheduled or filed, on any grounds.

                                    ADDITIONAL INFORMATION

         Copies of the Bar Date Order, the Debtors’ Schedules and other information regarding the Debtors’
Chapter 11 Cases is available upon request sent to counsel for the Debtors, Colin R. Robinson, Esq. via
email (crobinson@pszjlaw.com) or by contacting counsel to the Debtors at (302) 652-4100 or, for a fee, by
visiting PACER/CM/ECF at https://ecf.deb.uscourts.gov/.

     A HOLDER OF A POSSIBLE CLAIM AGAINST THE DEBTORS SHOULD CONSULT
ITS OWN ATTORNEY REGARDING ANY MATTERS NOT COVERED BY THIS NOTICE,
SUCH AS WHETHER THE HOLDER SHOULD FILE A PROOF OF CLAIM. NEITHER THE
COURT NOR COUNSEL TO THE DEBTORS CAN ADVISE CREDITORS WHETHER THEY
SHOULD FILE A PROOF OF CLAIM.

 Dated: November 16, 2020                           PACHULSKI STANG ZIEHL & JONES LLP

                                                    /s/ Colin R. Robinson
                                                    Richard M. Pachulski (CA Bar No. 62337)
                                                    Maxim B. Litvak (CA Bar No. 215852)
                                                    Colin R. Robinson (DE Bar No. 5524)
                                                    919 North Market Street, 17th Floor
                                                    P.O. Box 8705
                                                    Wilmington, DE 19899-8705 (Courier 19801)
                                                    Telephone: (302) 652-4100
                                                    Facsimile: (302) 652-4400
                                                    E-mail:          rpachulski@pszjlaw.com
                                                                     mlitvak@pszjlaw.com
                                                                     crobinson@pszjlaw.com

                                                    Counsel for Debtors and Debtors in Possession




                                                      5
DOCS_DE:231743.1 23629/002
